725 S.E.2d 871 (2012)
STATE
v.
ELLISON and Treadway.
No. 363PA11-1.
Supreme Court of North Carolina.
May 11, 2012.
Andrew DeSimone, Assistant Appellate Defender, for Ellison, Lee Roy.
Brandon Truman, Assistant Attorney General, for State of N.C.
Daniel F. Read, Durham, for Treadway, James Edward.
Robert Devane Croom, Assistant Attorney General, for State of N.C.
Anne Bleyman, Chapel Hill, for North Carolina Advocates for Justice.
M. Gordon Widenhouse, Jr., for North Carolina Advocates for Justice.
Tom Horner, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 9th of May 2012 by North Carolina Advocates for Justice for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 11th of May 2012."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).